Citation Nr: 1441112	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracic spine disability.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2010, the Board denied service connection for a thoracic spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court granted a Joint Motion for Remand (JMR) and remanded the matter for additional proceedings.  In April 2012, the Board remanded the case so that a VA examination could be obtained.  The Board subsequently denied service connection for a thoracic spine disability in November 2012.  The Veteran appealed to the Court.  In March 2014, the Court granted a JMR and remanded the matter for additional proceedings.

Also in December 2010, the Board remanded the claim of service connection for a cervical spine disability so that a Statement of the Case (SOC) could be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in June 2012.  The Veteran did not perfect an appeal of the denial by filing a substantive appeal.  Thus, the cervical spine disability claim is not in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2014 Order directing action consistent with the JMR, the Board will remand the Veteran's appeal in order to obtain a VA examination regarding his thoracic spine disability.  As explained in the JMR, the Veteran was afforded a VA examination in May 2012.  The examiner found no current thoracic spine condition and instead diagnosed the Veteran with bilateral cubital tunnel syndrome.  The examiner explained,

The best clinical test to see if his cubital tunnel syndrome is causing his neck and upper back pain is bilateral local anesthetic injection of the ulnar nerve . . . If this relieves most of the pain in his upper back, cubital tunnel syndrome is the diagnosis.  If not, the next most likely possibility would be an upper thoracic disc in the T1 or T2 area.

The JMR noted that no additional clinical testing was conducted subsequent to the May 2012 VA examination.  The JMR also noted that the May 2012 VA examiner did not address the Veteran's separation examination, which revealed a tender back.  

Once a VA examination has been provided, the Board must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, remand is required for another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA spine examination.  The complete claims folder must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests and studies should be performed, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a history of the Veteran's symptoms as observed by him since service, review the record, and provide the following opinions:

(a) Does the Veteran have cubital tunnel syndrome?  In providing this opinion, the examiner should specifically address the May 2012 VA examination report, which indicates that additional clinical testing is warranted in order to rule out this condition.

(b) Does the Veteran have a thoracic spine disability?

(c) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed thoracic spine disability is causally related to the Veteran's active service or any incident therein?  In providing this opinion, the examiner should specifically address the Veteran's statements describing the in-service injury that occurred in 1998 and the May 2000 separation examination.

All opinions expressed must be supported by a medical rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



